Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 1 of 9




         EXHIBIT 4
                              Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 2 of 9
                                                                              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                                                    U.S. Patent No. 7,771,973
                                                            Claim 13
                                                     Infringement Analysis


’973 Claim Language                Infringement Support
1. A method for determining        To the extent the preamble is considered a claim limitation, the DNBSEQ products perform a method
the sequence of a target single-   of determining the sequence of a target single-stranded polynucleotide.
stranded polynucleotide,
comprising                         CoolMPS™
                                   This is confirmed by a February 20, 2020 bioRxiv Preprint article titled CoolMPS™: Advanced
                                   massively parallel sequencing using antibodies specific to each natural nucleobase, (Ex. 52)
                                   authored by BGI employees, which outlines Defendants’ CoolMPS™ technology. The article
                                   explains that “MGI’s MPS platform” includes a “process [which] generates single-stranded (ss)
                                   DNA branches complementary to original DNBs and still bound to DNBs through regions that are
                                   not displaced (Fig. 3).” Id. at 4. The articles goes on to explain that “[t]he resulting ‘branched
                                   DNBs’ usually comprise 1-3 template copies per branch, providing more priming sites and
                                   stronger signal in the second end-read than in the first end-read.” Id.

                                   StandardMPS
                                   This is confirmed by, for example, the DNBSEQ-T7 Brochure (Ex. 55), which states that the
                                   product “makes sequencing more efficient and productive” and shows a single-stranded
                                   polynucleotide as forming the “DNA Nanoball” that is then sequenced. This is also confirmed by
                                   the Webinar found on Defendants website, which explains the use of single-stranded DNA to form
                                   the library of DNA that forms the “DNA Nanoball” that is sequenced by the DNBSEQ products.
                                   See https://en.mgitech.cn/resource/webinars_info/id/6. On information and belief, the method
                                   used with DNBSEQ-T7 is representative of the standardMPS used with DNBSEQ products.

monitoring the sequential          Defendants’ DNBSEQ sequencing products involve incorporation of nucleotides.
incorporation of complementary
nucleotides,                       CoolMPS™
                                   This is confirmed by a February 20, 2020 bioRxiv Preprint article titled CoolMPS™: Advanced
                                   massively parallel sequencing using antibodies specific to each natural nucleobase, (Ex. 52)
                                   authored by BGI employees, which outlines Defendants’ CoolMPS™ technology. The article
                                   explains that in Defendants’ CoolMPS™ system “[i]ncorporation of unlabeled reversibly
                                   terminated nucleotides, and base determination, is performed in each cycle of sequencing using
                                                                 1
                               Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 3 of 9
                                                                                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

                                     base-specific 3’ block-dependent fluorescently labeled antibodies. Removal of the bound
                                     antibodies and 3’ blocking moiety on the sugar group of the nucleotide regenerates natural
                                     nucleotides with no scar on the base.” Id. at 2. The article further contains this schematic, which
                                     shows the stepwise sequential incorporation of complementary nucleotides (step 1) that are
                                     monitored (step 3) in order to determine the sequence of the target DNA:




                                     Id.

                                     StandardMPS
                                     This is confirmed by the Webinar found on Defendants website, which explains the use of single-
                                     stranded DNA to form the library of DNA that forms the “DNA Nanoball” that is sequenced by
                                     the DNBSEQ products. See https://en.mgitech.cn/resource/webinars_info/id/6. On information
                                     and belief, this Webinar explains the standardMPS used with DNBSEQ products.

wherein at least one                 Defendants’ standardMPS and CoolMPS™ chemistry used in the DNBSEQ products contain
incorporation is of a nucleotide     nucleotides with a 3’-O-azidomethyl blocking group.
having a removable 3′-OH
blocking group covalently            CoolMPS™
attached thereto, such that the 3′   This is confirmed by a February 20, 2020 bioRxiv Preprint article titled CoolMPS™: Advanced
carbon atom has attached a           massively parallel sequencing using antibodies specific to each natural nucleobase, (Ex. 52)
                                     authored by BGI employees, which outlines Defendants’ CoolMPS™ technology. The article
                                                                   2
                               Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 4 of 9
                                                                               HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

group of the structure              explains that the CoolMPS™ platform “use[s] nucleotides with a 3’-O-azidomethyl blocking
                                    group.” Id. at 5. The article discloses that “[a]ll four antibodies produce strong signal (400-600
                                    counts) when the [3’-O-azidomethyl] blocking group was present during antibody binding. In
                                    cycle 4 onward, each cycle had a cleavage step before antibody binding. No signal detection was
—O—Z                                evident after removal of the 3’[-O-azidomethyl] blocking group suggesting that in addition to the
                                    base this chemical moiety is important for strong antibody binding potentially preventing antibody
                                    to bind to other target bases in DNA.” Id.
wherein Z is any of allyl, —        The same article further explains that the antibodies were isolated by immunization with “natural
C(R′)2—N3, —C(RIV)2—O—              unlabeled adenosine, cytosine, guanosine and thymidine, monophosphate nucleotides with a 3’-
R″, —C(R′)2—N(R″)2, —               O-azidomethyl blocking group (Fig. 2).” Figure 2, shown below, shows the azdiomethyl group
C(R′)2—N(H)R″, or —                 (annotated in red), which, on information and belief, is the blocking group used on the nucleotides
C(RIV)2—S—R″,                       used on the CoolMPS™ platform in addition to being used in the immunization process:
wherein —C(RIV)2—O—R″ is
of the formula —CR4(R5)—O—
CR4(R5)—OR6 or of the
formula —CR4(R5)—O—
CR4(R5)—SR6;

and wherein —C(RIV)2—S—R″
is of the formula —CR4(R5)—         Id. at 3 (annotated).
S—CR4(R5)—OR6 or of the
formula —CR4(R5)—S—
CR4(R5)—SR6;
                                    StandardMPS
each R″ is or is part of a          This is confirmed by testing performed on Defendants’ products. Illumina obtained a sample vial
removable protecting group;         of BGI’s kit labelled “BGISEQ-500RS High-throughput Sequencing Kit Model: PE100,” which
                                    on information and belief contains standardMPS nucleotides used in the performance of nucleic
each R′ is independently a          acid sequencing with products. That sample was tested, and the results are contained in two reports
hydrogen atom, an alkyl,            attached as Exs. 53 and 54.
substituted alkyl, arylalkyl,
alkenyl, alkynyl, aryl,             To confirm the presence of the azido moiety, the nucleotides were subjected to a highly specific
heteroaryl, heterocyclic, acyl,     copper(I) catalyzed reaction with an alkyne group linked to an agarose bead, as set forth below:
cyano, alkoxy, aryloxy,
heteroaryloxy or amido group,
or a detectable label attached
through a linking group; or (R′)2
                                                                  3
                               Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 5 of 9
                                                                                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

represents an alkylidene group
of formula ═C(R′″)2 wherein
each R′″ may be the same or
different and is selected from
the group comprising hydrogen
and halogen atoms and alkyl
groups;

each R4 and R5 is independently
a hydrogen atom or an alkyl
group; and

R6 is alkyl, cycloalkyl, alkenyl,
cycloalkenyl or benzyl,




                                    When the reaction is performed, any dNTPs containing an azido group will become covalently
                                    linked to alkyne group, the latter of which linked to an agarose bead that is immobilized on the
                                    resin of the reaction vessel. To the extent azido-containing dNTPs are present, a fluorescent signal
                                    will then be observable on the resin of the reaction vessel. As shown below, performance of this
                                    reaction with the BGI dNTPs confirmed yielded an observable signal, thus confirming the presence
                                    of the azido group:




                                                                  4
Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 6 of 9
                                             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




    Additional testing further confirms that the BGI Kit contains nucleotides comprising removable
    3′-OH blocking group covalently attached thereto, such that the 3′ carbon atom has attached a
    group of the structure “—O—Z” where Z is an azidomethyl group. The labelled dNTPs from the
    BGI Kit were tested alongside a rhodamine-type dye-labelled nucleotide analog having a 3-O-
    azidomethyl group that was developed by Illumina (“Illumina dNTP”) with the following
    structure:




                                5
                             Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 7 of 9
                                                                               HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




                                   Liquid chromatography/mass spectrometry/mass spectrometry analysis of the BGI Kit’s labelled
                                   dNTPs and the Illumina dNTP revealed that (1) the BGI Kit’s solution of labelled dNTPs contained
                                   four different dNTPs, and (2) one of those dNTPs possessed the same chemical structure as the
                                   Illumina dNTP. Thus, because the Illumina dNTP has a removable 3′-OH blocking group
                                   covalently attached thereto, such that the 3′ carbon atom has attached a group of the structure “—
                                   O—[an azidomethyl group (Z)]”, the same is true of the BGI dNTP.

and wherein the blocking group     Defendants’ DNBSEQ products involve the removal of the blocking group prior to the
is removed prior to introduction   incorporation of the next nucleotide.
of the next complementary
nucleotide.                        CoolMPS™
                                   This is confirmed by a February 20, 2020 bioRxiv Preprint article titled CoolMPS™: Advanced
                                   massively parallel sequencing using antibodies specific to each natural nucleobase, (Ex. 52)
                                   authored by BGI employees, which outlines Defendants’ CoolMPS™ technology. The article
                                   explains that in the CoolMPS™ system “[i]ncorporation of unlabeled reversibly terminated
                                   nucleotides, and base determination, is performed in each cycle of sequencing using base-specific
                                   3’ block-dependent fluorescently labeled antibodies. Removal of the bound antibodies and 3’
                                   blocking moiety on the sugar group of the nucleotide regenerates natural nucleotides with no scar
                                   on the base.” Id. at 2. The article further contains this schematic, which shows the removal of the
                                                                 6
                              Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 8 of 9
                                                                             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

                                  blocking group in the fourth step prior to the cycle being repeated with the addition of the next
                                  complementary nucleotide:




                                  Id.

                                  StandardMPS
                                  This is confirmed by the Webinar found on Defendants website, which explains the process of
                                  detecting the nucleotide before unblocking the DNA in order for a further nucleotide to be added
                                  and detected. See https://en.mgitech.cn/resource/webinars_info/id/6. On information and belief,
                                  this Webinar explains the standardMPS used with DNBSEQ products.

13. The method of claim 1         As discussed above, this limitation is met because Defendants’ standardMPS and CoolMPS™
wherein Z is an azidomethyl       chemistry used in the DNBSEQ products contain nucleotides with a 3’-O-azidomethyl blocking
group.                            group.

                                  CoolMPS™
                                  As discussed above, this is confirmed by a February 20, 2020 bioRxiv Preprint article titled
                                  CoolMPS™: Advanced massively parallel sequencing using antibodies specific to each natural
                                  nucleobase, (Ex. 52) authored by BGI employees, which outlines Defendants’ CoolMPS™
                                  technology. The article explains that the CoolMPS™ platform “use[s] nucleotides with a 3’-O-

                                                               7
Case 3:20-cv-01465 Document 1-4 Filed 02/27/20 Page 9 of 9
                                               HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

    azidomethyl blocking group.” Id. at 5.

    The same article further explains that the antibodies were isolated by immunization with “natural
    unlabeled adenosine, cytosine, guanosine and thymidine, monophosphate nucleotides with a 3’-
    O-azidomethyl blocking group (Fig. 2).” Figure 2, shown below, shows the azdiomethyl group
    (annotated in red), which, on information and belief, is the blocking group used on the nucleotides
    used on the CoolMPS™ platform in addition to being used in the immunization process:




    Id. at 3 (annotated).

    StandardMPS
    As discussed above, this is confirmed by testing performed on Defendants’ products. Liquid
    chromatography/mass spectrometry/mass spectrometry analysis of the BGI Kit’s labelled dNTPs
    and the Illumina dNTP revealed that (1) the BGI Kit’s solution of labelled dNTPs contained four
    different dNTPs, and (2) one of those dNTPs possessed the same chemical structure as the Illumina
    dNTP. Thus, because the Illumina dNTP has a removable 3′-OH blocking group covalently
    attached thereto, such that the 3′ carbon atom has attached a group of the structure “—O—[an
    azidomethyl group (Z)]”, the same is true of the BGI dNTP.




                                  8
